DISSENTING OPINION
BYER, J.,
December 31,1999 — When we considered respondent’s omnibus pretrial motion, I expressed reservations concerning our jurisdiction to proceed with this case in view of respondent’s having been impeached by the House and convicted by the Senate, with the result that he is removed from judicial office and barred from holding judicial or any other public office in the future. In re Larsen, 111 A.2d 39, 48 (Pa.Ct.Jud.Disc. 1998) (Byer, J., concurring in result). The board’s subsequent actions in limiting the charges against respondent confirm that jurisdiction of this case is vested exclusively in *161the Disciplinary Board and the Supreme Court. Furthermore, I believe that there is no case or controversy, because respondent has not attempted to reactivate his license to practice law. Therefore, I would not reach the merits and respectfully dissent.
I.
Because the Senate already has removed respondent from judicial office and precluded him from holding such office in the future, the only possible sanction we can impose on respondent is to affect his right to practice law. As discussed in both the majority opinion and my opinion concurring in the result when this case was before us on respondent’s omnibus pretrial motion, our court arguably has jurisdiction to impose a sanction affecting a former judicial officer’s right to practice law. However, I conclude that the Supreme Court has limited our jurisdiction to do so to cases where the discipline relates to judicial acts.
Rule 201 of the Pennsylvania Rules of Disciplinary Enforcement, promulgated by our Supreme Court, provides that the Supreme Court and the Disciplinary Board have exclusive jurisdiction over any former judicial officer who resumes the practice of law where the discipline is “with respect to nonjudicial acts while in office as a justice, judge or district justice.” Here, the board now has limited its charge against respondent to his having been convicted of a criminal charge of conspiracy to obtain controlled substances unlawfully. Although that is a serious crime, the conviction and the underlying offense are nonjudicial acts. Therefore, to the extent there is an actual case or controversy here, I believe that we *162lack jurisdiction because the discipline relates to nonjudicial acts.
II.
I also conclude that there is no case or controversy here. As I have noted above and in my prior opinion, the only possible sanction which can be imposed on respondent is a sanction affecting his right to practice law now that he no longer is a judicial officer.
When a full-time judicial officer leaves judicial service, he or she does not automatically activate his or her license to practice law. Instead, under Rule 219(m) of the Pennsylvania Rules of Disciplinary Enforcement, a former judicial officer must file a notice with the administrative office of Pennsylvania courts if he or she wishes to resume active status as a Pennsylvania lawyer. Respondent has not filed such a notice, and there is no evidence or allegation that he is engaging in the practice of law without having filed the required notice.
Thus, in my opinion, this case is purely hypothetical and the majority’s opinion is an improper advisory opinion. If respondent never attempts to resume active status as a Pennsylvania lawyer, our judgment is meaningless. As a court, our jurisdiction is limited to actual cases or controversies and does not extend to the realm of the hypothetical.
III.
For the above reasons, I would not reach the merits, but would dismiss the complaint. If respondent ever decides to place his license to practice law in active status, the Disciplinary Board and the Supreme Court would have exclusive jurisdiction to determine at that time if *163respondent’s nonjudicial conduct which is the subject of the Judicial Conduct Board’s complaint here warrants a sanction which should affect his ability to resume the practice of law. Therefore, I respectfully dissent.
Byer, J., dissents for the jurisdictional reason expressed in his prior opinion filed December 31, 1999.
Russo and Miller, JJ., did not participate in the consideration or disposition of this case.
ORDER
And now, February 4, 2000, the findings of fact and conclusions of law set forth in this court’s opinion dated December 31, 1999, having become final pursuant to C.J.D.R.R no. 503, and after the hearing held by the full court on February 4, 2000 on the issue of sanctions, it is hereby ordered:
(1) Respondent, Rolf Larsen, is removed from office and shall be ineligible to hold judicial office in the future.
(2) Respondent is disbarred from the bar of this Commonwealth.